DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The claim language, features and scope appear to be so indefinite that it is impossible, at this time, for the examiner to ascertain what the reasonably related filed are and to perform prior art therein. However, a lack of art rejection at this time SHOULD NOT and MUST NOT be construed, by any means, as indicating allowable subject matter. The applicant is required to adequately address the indefiniteness issues raised hereinabove to firstly overcome this rejection and secondly to make it possible, to the best the Applicant can, for the examiner to perform reasonable prior art searches.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1, the claim recites “compute a SINR difference value between the first network SINR and the SINR adjustment” (Emphasis Added). This limitation renders the claim indefinite because it is unclear how a SINR difference can be computed between a SINR value and either an increment or a decrement, for example, since the written description does not describes about SINR adjustments. Instead, the written description describes about an indication of the SINR adjustment as [0068] “the indication of the SINR adjustment is any in the group comprising a SINR value, a SINR offset value, a MCS index, and a MCS offset value.”, and the indication of the SINR adjustment including “a SINR value” is not used to find the difference. Also it is not clear how the technically no-make-sense difference between the first network SINR and an adjustment can be compared to a threshold which is defined an allowed minimum difference.
Regarding claim 11, the claim recites similar limitations, thus is rejected on the same grounds discussed above.
Regarding claims 2-10 and 12-20, these claims depend from claims 1 and 11, respectively, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY H KIM/           Examiner, Art Unit 2411